Citation Nr: 0712373	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-32 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence sufficient to reopen the 
previously denied claim for service connection for a back 
strain with nerve problem has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1975.  
        
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Muskogee, Oklahoma.

The January 2004 rating decision on appeal declined to reopen 
the veteran's claim of entitlement to service connection for 
a back strain with nerve problem.

The Board notes that the veteran originally claimed the 
following disabilities on his September 2003 claim form: 
residuals of injury to back, residuals of injury to left 
foot, residuals of injury to left ear, nonservice-connected 
injury to right foot, nonservice-connected Bells Palsy, 
nonservice-connected cervical whiplash, and nonservice-
connected depression or anxiety.  In August 2004, he noted on 
an Appeal Status Election form that he only wished to appeal 
the injuries to his back and neck.  In a July 2004 rating 
decision, the veteran was granted entitlement to a 
nonservice-connected pension.  The only issue that remains on 
appeal is the veteran's claimed back disability. 

The issue of whether new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to 
service connection for a back strain with nerve problem is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

After a thorough review of the claims folder, the Board has 
determined that this case must be remanded for further 
adjudication regarding the issue of whether new and material 
evidence has been submitted sufficient to reopen a claim of 
entitlement to service connection for a back strain with 
nerve problem.

The United States Court of Appeals for Veterans Claims 
(Court) held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Moreover, the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  In such cases, the Court in Kent 
stated that the Veterans Claims Assistance Act of 2000 (VCAA) 
requires the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

The Board finds that the notice letter sent to the veteran in 
October 2003 did not comply with the requirements under Kent.  
That is, the veteran was not provided information as to the 
requirement of submitting new and material evidence to reopen 
the claim, nor was he provided information as to the basis of 
the prior denial of the claim.  Therefore, this case must be 
remanded with regard to the veteran's claim to reopen for 
service connection for a back strain with nerve problem.

Since it is necessary to remand this case for the above 
reason, the RO/AMC should also take this opportunity to 
obtain recent VA outpatient treatment records.  The most 
recent VA records in the file are dated in February 2005.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be provided with 
appropriate notice of the VA's 
duties to notify and to assist, in 
compliance with Kent v. Nicholson, 
20 Vet. App. 1 (2006).
2.	Obtain the veteran's medical records 
from the VA Medical Center in 
Oklahoma City for all treatment from 
February 2005 to the present.  All 
efforts to obtain VA records should 
be fully documented, and the VA 
facility must provide a negative 
response if records are not 
available.

3.	Thereafter, regardless of whether 
the veteran responds to the above 
letter, the RO should readjudicate 
the appealed issue.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative 
should be provided a supplemental 
statement of the case and an 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


